Citation Nr: 9926097	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  94-18 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to December 
1972.  

This appeal arises from a September 1993 rating decision 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied a claim for an increased 
rating for PTSD, then rated as 10 percent disabling.  The 
veteran has appealed to the Board of Veteran's Appeals 
(Board) for favorable resolution.

In a January 1995 rating decision, the RO assigned a 30 
percent rating for PTSD, effective July 29, 1992, a 100 
percent rating effective October 19, 1992 (a temporary total 
rating based on hospitalization, see 38 C.F.R. § 4.29), and 
resumed the 30 percent rating effective December 1, 1992.  

In September 1997, the Board remanded the case to the RO for 
additional development, including a VA PTSD examination.  

In April 1998, the RO granted a 50 percent rating, effective 
July 29, 1992.

The veteran's claim for a total disability rating for 
compensation purposes based on individual unemployability was 
denied by a December 1998 rating decision.  His notice of 
disagreement was received in April 1999 and a statement of 
the case was issued the following month.  No substantive 
appeal has been received on this issue, and it is not 
mentioned in VA Form 646 or the brief on appeal.  The 
veteran's substantive appeal, to be timely, must be received 
by December 15, 1999.  The Board notes that the veteran 
correctly points out in his notice of disagreement that his 
PTSD (50 percent) and hearing loss (10 percent) are 
disabilities of common etiology and therefore qualify for the 
exception to the "single 60 percent disability" rule for 
total disability ratings.  See 38 C.F.R. § 4.16(a)(2).  




REMAND

The veteran testified that he has not worked since 1977.  In 
May 1998, while the case was on remand for additional 
development, the veteran reported that he was unemployable 
due to his service-connected PTSD.  He further reported that 
VA had earlier denied his application for a VA vocational 
rehabilitation program, partly because of his PTSD.  The 
Board notes that the claims file does not appear to contain 
any record of the veteran's application for vocational 
rehabilitation, or the reason that such application was 
denied.  This evidence could be relevant to the impact that 
the veteran's PTSD has on his ability to obtain and retain 
employment.  The Board notes further that the RO's December 
1998 rating decision denying individual unemployability does 
not mention that VA had denied vocational rehabilitation.  If 
rehabilitation and counseling records exist for this veteran, 
they should be associated with his claims folder, including 
the "CER" folder established in April 1994..

Regretfully, this remand will result in additional delay in 
handling this case; however, in order to afford the veteran 
every consideration prior to handling this matter and to 
protect the veteran from prejudice as set forth in Bernard v. 
Brown, 4 Vet. App. 384 (1993), any such record regarding an 
application for VA vocational rehabilitation should be 
obtained in conjunction with VA's duty to obtain all relevant 
evidence.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990). 

For the above reasons, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain any record of 
the veteran's application for VA 
vocational rehabilitation and the 
disposition of that application and 
associate it with the claims folder.  The 
RO should obtain the veteran's CER folder 
and any other relevant file, and 
associate it with the claims folder.  If 
such records are not available, the RO 
should clearly document that fact in the 
claims file.

2.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

3.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations 
(including 38 C.F.R. § 4.16), and case 
law. 

4.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



